Allow me to extend to
you warm congratulations on your election as President
of the General Assembly at its fifty-ninth session. I
would like to assure you of our fullest cooperation as
you discharge the heavy responsibility bestowed upon
you. I have no doubt that both Gabon and Africa will
be proud of the leadership that I know you will provide
at this session.
I would also like to commend your predecessor
for his invaluable contribution to the success of the
fifty-eighth session of the General Assembly.
We continue to be deeply grateful to the
Secretary-General, Mr. Kofi Annan, for the great work
that he has been doing in a variety of areas and at
various levels. We are grateful to him for doing
whatever is humanly possible at the international level
to protect the integrity of the United Nations and to
defend the rule of law. At the level of Africa, we
appreciate his commitment to the creation of the
political and economic conditions to generate hope for
the revival of the continent.
Never before have we in Africa been as
determined and as resolute in our attempt to change for
the better the economic and social conditions on our
continent and to create the right climate for peace and
stability.
That is what the transformation of the
Organization of African Unity into the African Union
(AU) signifies and what the New Partnership for
Africa’s Development (NEPAD) symbolizes. NEPAD’s
Peer Review Mechanism is a vivid demonstration of
Africa’s commitment to good and accountable
governance.
The renewed vigour with which we in Africa
have begun to be proactive in the area of peace and
stability within the framework of the Peace and
Security Council of the AU is, indeed, a promising
beginning. But despite the efforts being made by
Africa, the progress that we have made so far has been
modest and thus insufficient to bring about hope for the
future of the continent.
Part of the explanation for that is obvious. There
is just not sufficient support internationally to make it
possible for Africa to meet the economic challenges
that it is facing. Terms of trade have continued to
militate against Africa’s development. Moreover, no
substantial progress has been made to relieve many in
Africa of the debt burden.
It is the combination of all of those factors that
has created serious doubts about the ability of many in
Africa to achieve the Millennium Development Goals.
It is our hope that those trends will be reversed and that
the promises made in the Millennium Declaration
fulfilled.
At the end of the day, nations must assume
responsibility for their future, for their development
and for their peace and stability. Ethiopia has no
illusions in that regard. We realize fully that, in the
final analysis, it is what Ethiopians do that will shape
and determine our future. It is that conviction that is
the basis for the various activities currently under way
in our country.
With respect to issues of development, the
primary task for us is the fight against poverty and
ensuring food security for our people. A nation as
diverse as Ethiopia can countenance no other form of
governance than democratic governance. As such, the
very survival of Ethiopia requires good governance and
the democratic handling of differences, as a matter not
only of preference but of prudence. Peace and stability
19

in Ethiopia hinge on the deepening of democracy in the
country.
It is precisely for that reason, and with a view to
making up for lost time, that at present there is no
greater imperative for Ethiopia than the fostering of
peace and stability in our country and in the region of
which Ethiopia is a part.
It is that same logic which governs Ethiopia’s
position on the peace process between Ethiopia and
Eritrea. Let there be no doubt that Ethiopia wants to
put its crisis with Eritrea behind it. Our conviction is
that both peoples would be mistaken to see the other as
an enemy. The truth is that both have one common
enemy — poverty and backwardness.
It is, indeed, regrettable that after so much
bloodshed it has become difficult for Ethiopia and
Eritrea to formally complete the peace process because
of complications that have been created in connection
with the implementation of some aspects of the
decision of the Eritrea/Ethiopia Boundary Commission
(EEBC). I said, “some aspects of the decision” of the
EEBC because, when the chips are down, the obstacles
to a breakthrough in the peace process between
Ethiopia and Eritrea involve a controversy surrounding
the demarcation of no more than 15 per cent of a
common boundary which is, altogether, more than
1,000 kilometres long.
Let me be very clear. Ethiopia is prepared to do
whatever is humanly possible for peace. There is no
greater priority for us than ensuring peace in our
country and stable and mutually beneficial relations
with all our neighbours. That is precisely why we have
reiterated that we are ready to dialogue with Eritrea
with a view to finding a win-win solution to the current
stalemate faced by both countries.
Dialogue and normalization of relations between
the two countries is not a favour that either party does
for the other, or for the international community.
Rather, it is an obligation that both countries have,
inasmuch as all other alternatives are ruled out by
international law and by the Algiers Agreement.
The promotion of durable peace between the two
countries and the call for the permanent cessation of
military hostilities between the two parties are the twin
pillars of the Algiers Agreement. Ethiopia is convinced
that the implementation of some aspects of the
Boundary Commission’s observations on demarcation
is not in the interest of peace between the two countries
and will not advance the major objectives of the
Algiers Agreement, nor will it advance the cause of
peace in our subregion.
It is under those circumstances that Ethiopia has
felt that there is only one rational way out of the
impasse — dialogue, an open-ended dialogue on all
issues dividing Ethiopia and Eritrea, including on
boundary demarcation with a view to finding an
amicable and a mutually acceptable way out of the
deadlock and a modus vivendi that would form the
basis for the normalization of relations between the
two countries.
Eritrea, however, is of a different mind. It
continues to be preoccupied with the hope of getting
the Security Council to impose sanctions on Ethiopia
and with the satisfaction that it would derive from such
an outcome. Eritrea should be made to realize that that
is unlikely to happen. Not because Eritrea is not big
enough to have its way, but because the idea is too
inappropriate and too unrealistic. Formality aside —
and Eritrea’s oft-heard refrain of “final and binding”
notwithstanding — no fair-minded person can forget
what happened in May 1998 and up through May 2000,
and what the OAU said about Badme and its environs.
But talking about the past is not going to help
Ethiopia or Eritrea. The two countries cannot continue
spending so much time on their preoccupation with
each other. That will leave no time for thinking about
their future and the future of their hungry and destitute
peoples.
There is one other important point that Eritrea
should not be allowed to continue misleading the
international community about. Nowhere in the whole
text of the Algiers Agreement of December 2000 is a
provision made for any entity — including the Security
Council and the AU — to enforce a court decision.
That omission is deliberate, not accidental. Achieving
peace and implementing the demarcation of the
common boundary between the two countries is
primarily the responsibility of Ethiopia and Eritrea, a
point that has been repeated in various resolutions by
the Security Council.
Let me close the issue by reiterating one
fundamental point. Ethiopia is committed to peace with
Eritrea and to the removal of obstacles to achieving
that objective. Whatever means might be available to
reach that goal, we will be ready to embrace them.
20

Dialogue and negotiation, including using the good
offices of the Secretary-General which have been made
available to the two parties, are the most realistic and
feasible means for making progress in the peace
process. Ethiopia is ready to go more than half way to
make that a reality, but so far it has largely been left in
the proverbial situation of trying to clap with one hand.
It is our hope that reason will prevail in Eritrea sooner
rather than later.
The peace process in Somalia has now come to a
very critical point, with the Somalis having now come
closer than any time in the last 13 years to establishing
a national Government. Ethiopia will continue, as a
member of the Intergovernmental Authority on
Development Facilitation Committee, to contribute to
the achievement of national reconciliation and work to
help the Somali State rise from the ashes. That is an
obligation for Ethiopia and it is also consistent with the
vital interest Ethiopia has in peace and stability in our
subregion.
For those reasons, Ethiopia was looking forward
to the final consummation of the peace process
between the Government of the Sudan and the
Sudanese People’s Liberation Movement/Sudanese
People’s Liberation Army (SPLM/SPLA), which has
now slowed down because of the tragedy in Darfur —
an unanticipated tragedy. Ethiopia is keen to see the
Darfur crisis resolved and the humanitarian tragedy
dealt with as speedily as possible. Peace and stability
in the Sudan is so critical for our subregion and for that
reason Ethiopia will continue to do the best it can,
including as a member of the AU Peace and Security
Council, to assist that sister country to overcome the
challenge it is facing.
Ethiopia’s contribution to peace and peace-
building is not limited to what we have been doing in
our own subregion. We have from the outset been
closely associated with the prevention, management
and resolution of conflicts in the Great Lakes region,
including at the highest level. Moreover, initially as
part of the African Union mission and later as part of
the United Nations Operation in Burundi, Ethiopia’s
contingent in Burundi has continued to contribute in a
modest way to the success of the peace process there.
Another modest contribution we are making is in
joining the efforts under way for the restoration of
peace in Liberia as part of the United Nations Mission
in Liberia.
Certainly, we are also the beneficiaries of the
support of a great many countries through the United
Nations Mission in Ethiopia and Eritrea (UNMEE),
whose work has been critical for keeping the situation
between Ethiopia and Eritrea stable. We are indeed
grateful to UNMEE, its personnel at all levels, and to
the troop-contributing countries.
We all agree that terrorism in all its forms and
manifestations is a crime against humanity. As our
Secretary-General rightly stated in his address to this
Assembly at the 3rd meeting, “No cause, no grievance,
however legitimate in itself, can begin to justify such
acts”. The international community should therefore
fight that scourge with greater resolve and in unison.
I would like to conclude by reaffirming
Ethiopia’s commitment to the United Nations and to
the principles and purposes for the promotion of which
it was created. It is our earnest hope that the United
Nations will continue to enhance its credibility with
respect to its entire membership. That is why the
reform of the Organization is so critical and
imperative, including the reform of the Security
Council, so that regions, including Africa, can have the
fair representation they aspire to. Without a doubt,
enhanced democratization will make the United
Nations more transparent and therefore more credible.
The future of the Organization rests on it. In the
meantime, Ethiopia will continue to be devoted to the
United Nations and to the values it stands for.